
	
		I
		111th CONGRESS
		1st Session
		H. R. 1225
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Harman (for
			 herself and Mr. Rogers of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Agriculture and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Select Agent Program by amending the
		  Public Health Service Act and the Agricultural Bioterrorism Protection Act of
		  2002 and to improve oversight of high containment
		  laboratories.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Select Agent Program and
			 Biosafety Improvement Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Select agent program reauthorization
					Sec. 101. Reauthorization of select agent program.
					Sec. 102. Select agent program review.
					Sec. 103. Revision of the list of biological agents and
				toxins.
					Sec. 104. Sharing information with trusted State
				partners.
					Sec. 105. Improvements to inventorying and monitoring of
				agents.
					Sec. 106. Smallpox definition clarification.
					Sec. 107. Plan for surge in samples of biological agents and
				toxins.
					TITLE II—Biosafety improvements
					Sec. 201. Improvement of oversight of biocontainment
				laboratories.
					Sec. 202. Improvement of training for laboratory
				personnel.
					Sec. 203. Biological laboratory incident reporting
				system.
				
			2.FindingsCongress finds the following:
			(1)The Centers for
			 Disease Control and Prevention regulates the possession, use, and transfer of
			 select agents and toxins that have the potential to pose a severe threat to
			 public health and safety.
			(2)The Animal and
			 Plant Health Inspection Service regulates the possession, use, and transfer of
			 select agents and toxins that have the potential to pose a severe threat to
			 animal or plant health, or to animal or plant products.
			(3)As of February
			 2009, there are 82 select agents and toxins, 13 of which are found naturally in
			 the United States.
			(4)As of February
			 2009, there are 336 entities registered with the Centers for Disease Control
			 and Prevention to work with select agents and toxins and 64 entities registered
			 with the Animal and Plant Health Inspection Service. There are 10,463
			 individuals approved to work with select agents and toxins through the Centers
			 for Disease Control and Prevention and 4,149 through the Animal and Plant
			 Health Inspection Service.
			(5)Biocontainment
			 laboratories are used by scientists to study infectious materials safely and
			 effectively. Laboratory biological research is categorized by the safety level
			 at which it is performed. There are 4 safety levels, termed Biosafety Level
			 (BSL) 1 through 4.
			ISelect agent
			 program reauthorization
			101.Reauthorization
			 of select agent program
				(a)Reauthorization
			 of select agent program
					(1)Amendment to the
			 Public Health Service ActSection 351A(m) of the Public Health
			 Service Act (42 U.S.C. 262a(m)) is amended by striking 2002 through
			 2007 and inserting 2009 through 2013.
					(2)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section 212(m)
			 of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(m)) is
			 amended by striking 2002 through 2007 and inserting 2009
			 through 2013.
					(b)Appropriate
			 training
					(1)Amendment to the
			 Public Health Service ActSection 351A(e)(2)(A) of the Public
			 Health Service Act (42 U.S.C. 262a(e)(2)(A)) is amended by inserting ,
			 and appropriate training, after have a legitimate
			 need.
					(2)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section
			 212(e)(2)(A) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(e)(2)(A)) is amended by inserting , and appropriate
			 training, after have a legitimate need.
					(c)Covered
			 agencies
					(1)Amendment to the
			 Public Health Service ActSection 351A(h)(2)(A) (42 U.S.C.
			 262a(h)(2)(A)) of the Public Health Service Act is amended by inserting
			 the Department of Homeland Security, after the Department
			 of Agriculture,.
					(2)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section
			 212(h)(2)(A) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(h)(2)(A)) is amended by inserting the Department of Homeland
			 Security, after the Department of Agriculture,.
					102.Select agent
			 program review
				(a)In
			 generalThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Agriculture, shall enter into a contract
			 with the National Academy of Sciences to conduct a review of the select agent
			 program under section 351A of the Public Health Service Act (42 U.S.C. 262a)
			 and section 212 of the Agricultural Bioterrorism Protection Act of 2002 (7
			 U.S.C. 8401). Such review shall focus on—
					(1)the extent to
			 which the program has enhanced biosecurity and biosafety in the United
			 States;
					(2)the effects of the
			 program on—
						(A)international
			 scientific collaboration; and
						(B)scientific
			 advances in the United States; and
						(3)other issues as
			 requested by the Secretary of Health and Human Services and the Secretary of
			 Agriculture.
					(b)Report;
			 recommendationsNot later than 240 days after the date of
			 enactment of this Act, the National Academy of Sciences shall submit a report
			 to the Secretary of Health and Human Services, the Secretary of Agriculture,
			 the Committee on Health, Education, Labor, and Pensions of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and other
			 congressional committees of relevant interest, on the results of the review
			 conducted under subsection (a). Such report shall include recommendations for
			 improving the structure of the select agent program for—
					(1)enhancing the
			 biosecurity and biosafety of the United States;
					(2)eliminating or
			 reducing adverse effects of the program, if any, on—
						(A)international
			 scientific collaboration; and
						(B)scientific
			 advances in the United States; and
						(3)other issues as
			 requested by the Secretary of Health and Human Services and the Secretary of
			 Agriculture.
					103.Revision of the
			 list of biological agents and toxins
				(a)Amendment to the
			 Public Health Service ActSection 351A(a)(1)(B)(i) of the Public
			 Health Service Act (42 U.S.C. 262a(a)(1)(B)(i)) is amended—
					(1)in subclause
			 (III), by striking ; and and inserting a semicolon;
					(2)by redesignating
			 subclause (IV) as subclause (VII); and
					(3)by
			 inserting after subclause (III) the following:
						
							(IV)whether the agent
				or toxin is endemic to the United States, as defined by the Secretary;
							(V)information
				available from biological risk assessments conducted by the Department of
				Homeland Security;
							(VI)newly discovered
				agents of disease, including genetically modified organisms or agents created
				synthetically;
				and
							.
					(b)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section
			 212(a)(1)(B)(i) of the Agricultural Bioterrorism Protection Act of 2002 (7
			 U.S.C. 8401(a)(1)(B)(i)) is amended—
					(1)in
			 subclause (III), by striking ; and and inserting a
			 semicolon;
					(2)by
			 redesignating subclause (IV) as subclause (VII); and
					(3)by inserting after
			 subclause (III) the following:
						
							(IV)whether the agent
				or toxin is endemic to the United States, as defined by the Secretary;
							(V)information
				available from biological risk assessments conducted by the Department of
				Homeland Security;
							(VI)newly discovered
				agents of disease, including genetically modified organisms or agents created
				synthetically;
				and
							.
					(c)Rule of
			 constructionThe amendments made by subsections (a) and (b) shall
			 not be construed to preclude the listing of a biological agent or toxin that is
			 endemic to the United States.
				104.Sharing
			 information with trusted State partners
				(a)Amendment to the
			 Public Health Service ActSection 351A(h)(5) of the Public Health
			 Service Act (42 U.S.C. 262a(h)(5)) is amended—
					(1)in subparagraph
			 (A), by striking ; or and inserting a semicolon;
					(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(3)by inserting at
			 the end the following:
						
							(C)to withhold
				information regarding a State that will assist with the State's emergency
				preparedness planning from the health director (or equivalent State official)
				of such State, if such State has in place a law to protect against the further
				release of such information as determined by the
				Secretary.
							.
					(b)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section
			 212(h)(5) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(h)(5)) is amended—
					(1)in subparagraph
			 (A), by striking ; or and inserting a semicolon;
					(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(3)by inserting at
			 the end the following:
						
							(C)to withhold
				information regarding a State that will assist with the State's emergency
				preparedness planning from an elected or appointed senior State agricultural
				official or equivalent State official (such as a State veterinarian or a State
				plant health regulatory official) of such State, if such State has in place a
				law to protect against the further release of such information as determined by
				the
				Secretary.
							.
					105.Improvements to
			 inventorying and monitoring of agents
				(a)Improved method
			 To inventory and monitor listed biological agentsNot later than 180 days after enactment of
			 this Act, the Secretary of Health and Human Services, in coordination with the
			 Secretary of Agriculture, and in consultation with individuals with appropriate
			 scientific expertise, shall issue guidance on inventorying and monitoring the
			 biological agents listed under section 351A(a)(1) of the Public Health Service
			 Act (42 U.S.C. 262a(a)(1)) and the biological agents listed under section
			 212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)(1)).
				(b)ConsiderationsIn issuing the guidance under subsection
			 (a), the Secretaries shall consider—
					(1)the effectiveness
			 of measures to inventory and monitor listed biological agents that can
			 propagate relative to the burden of these measures on laboratory
			 personnel;
					(2)qualitative and quantitative control
			 procedures for such listed agents, rather than only quantitative control
			 procedures; and
					(3)in what situations
			 registered persons are required to keep inventory records.
					106.Smallpox
			 definition clarificationNot
			 later than 90 days after the date of enactment of this Act, the Attorney
			 General, in coordination with the Secretary of Health and Human Services, shall
			 issue public guidance regarding how the Attorney General interprets the scope
			 of the statutory definition of variola virus in section 175c of
			 title 18, United States Code.
			107.Plan for surge
			 in samples of biological agents and toxinsThe Secretary of Health and Human Services,
			 in coordination with the Secretary of Agriculture and State officials, shall
			 develop and disseminate guidelines for how laboratories and laboratory
			 personnel that do not regularly test for listed agents and toxins (as such
			 terms are defined in section 351A of the Public Health Service Act (42 U.S.C.
			 262a) and section 212 of the Agricultural Bioterrorism Protection Act of 2002
			 (7 U.S.C. 8401)) may be rapidly accessed and utilized during emergencies in
			 which laboratories and laboratory personnel that regularly test for such agents
			 and toxins are overwhelmed by a surge of samples of such listed agents and
			 toxins.
			IIBiosafety
			 improvements
			201.Improvement of
			 oversight of biocontainment laboratories
				(a)DefinitionFor
			 purposes of this section, the term high containment biological
			 laboratory means a laboratory that has Biosafety Level 3 or Biosafety
			 Level 4 facilities, as defined by the Secretary of Health and Human Services
			 and the Secretary of Agriculture.
				(b)EvaluationThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Agriculture, and in consultation with the Secretary of Defense and the
			 Secretary of Homeland Security (referred to in this section as the
			 Secretaries) shall, either directly or through a contract,
			 evaluate national needs of, and oversight of, high containment biological
			 laboratories.
				(c)ConsiderationsIn
			 conducting the evaluation under subsection (b), the Secretaries shall
			 consider—
					(1)whether the
			 construction of high containment biological laboratories that are in existence
			 or planned as of the date of enactment of this Act, is likely to provide
			 sufficient capacity for the needs of Government biodefense and infectious
			 disease research;
					(2)how laboratory
			 capacity and lessons learned can be best shared across the biodefense and
			 infectious disease research communities, domestically and
			 internationally;
					(3)whether guidance
			 on laboratory infrastructure, commissioning, operation, and maintenance of such
			 laboratories is adequate, and if such guidance is found to be inadequate, how
			 to improve and streamline such guidance; and
					(4)ways to improve
			 and streamline the training of the personnel of such laboratories, including
			 recommendations regarding the minimum standards for laboratory biosafety and
			 biosecurity training under section 202.
					(d)Report to
			 congressNot later than 240 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report on the findings and recommendations from the evaluation under this
			 section.
				202.Improvement of
			 training for laboratory personnel
				(a)DefinitionFor
			 purposes of this section, the term high containment biological
			 laboratory means a laboratory that has Biosafety Level 3 or Biosafety
			 Level 4 facilities, as defined by the Secretary of Health and Human Services
			 and the Secretary of Agriculture.
				(b)Development of
			 minimum standardsThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention
			 and the Director of the National Institutes of Health, and in coordination with
			 the Secretary of Agriculture and scientific experts representing appropriate
			 professional groups and international health organizations, shall develop
			 minimum standards for laboratory biosafety and biosecurity training for
			 relevant personnel of high containment biological laboratories. In developing
			 such standards, the Secretary of Health and Human Services shall consider
			 existing laboratory guidelines and training modules.
				(c)Requirement for
			 approvalA person may not register with the Secretary of Health
			 and Human Services or the Secretary of Agriculture for the possession, use, or
			 transfer of listed agents in accordance with section 351A of the Public Health
			 Service Act (42 U.S.C. 262a) and section 212 of the Agricultural Bioterrorism
			 Protection Act of 2002 (7 U.S.C. 8401) unless the person provides to its
			 appropriate personnel biosafety and biosecurity training that meets the minimum
			 standards under subsection (b) in addition to any other requirements determined
			 appropriate by the Secretary of Health and Human Services or the Secretary of
			 Agriculture.
				(d)DisseminationThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Agriculture, may disseminate the minimum standards under subsection (b) for
			 voluntary use, such as when use is not required under subsection (b), in
			 laboratories and academic programs in the United States and in other
			 countries.
				203.Biological
			 laboratory incident reporting system
				(a)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Secretary of Agriculture, (referred to in this section as
			 the Secretaries) shall establish an integrated Biological
			 Laboratory Incident Reporting System through which personnel of biological
			 laboratories may voluntarily report biosafety or biosecurity incidents of
			 concern and the Secretaries may identify trends in such incidents and protocols
			 for biosafety or biosecurity improvements. In developing such reporting system,
			 the Secretaries shall consider options for integrating existing voluntary and
			 required reporting mechanisms.
				(b)FunctionsIn
			 implementing the reporting system under subsection (a), the Secretaries shall
			 enter into a contract with a public or private entity that does not regulate
			 biological laboratories to administer the reporting system. Such entity
			 shall—
					(1)receive and
			 process incident reports;
					(2)analyze, interpret
			 incident data, and identify incident trends;
					(3)issue alert
			 messages within an appropriate time period;
					(4)disseminate
			 reports and other appropriate information, which shall not include
			 facility-specific information;
					(5)not have authority
			 to direct corrective action or to initiate enforcement action;
					(6)ensure anonymity
			 of individuals reporting to the system, to the extent permitted by law;
			 and
					(7)conduct other
			 activities as requested by the Secretaries.
					
